By the Court,

Bennett, J.
Tbe Henry Harbech was not a vessel used in navigating the waters of this state, within the meaning of the act known as the Boat and Tessel Act. The case falls directly within the decision of this court in the case of the Sea Witch. The vessel was used in navigating the high seas, and not the waters of this state, any farther than by entering the harbor of San Francisco from the ocean. It was held *452in the case of the Sea Witch that an attachment could not issue against such a vessel. The judgment must be reversed.
Note,—At the same term of the court, the case of the Sea Witch was also affirmed in the case of Morey v. The Ship Andalusia,
Ordered accordingly.